DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-7, 9-23, and 25-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (A1) The “specified predetermined service period” of at least the independent claims (Claims 1, 15, and 31) does not have an upper limit to its range as disclosed in the written description. In at least original specification paragraphs [0032] and [0073], the specified predetermined service period is disclosed to be “for example a minimum five year service period/life with substantially zero maintenance” in paragraph [0032] and “e.g., the minimum five year service period/life” in paragraph [0073]. There is no evidence in the written description that the inventor(s) has/have possession of the claimed invention at the time the application was filed since there is no disclosure of the upper limit of the specified predetermined service period. The minimum period is disclosed to be five years. Further, there is no written description regarding the “specified predetermined service period life” which has a lack of upper limit. There is no upper limit to this life in at least original specification paragraphs [0032] and [0073] as above. This claimed life is in Claims 11, 27, and 43. The minimum life is disclosed to be five years.
compared (“in excess of years”) to the “the predetermined service duty of the vacuum substrate transport apparatus.” (Claims 9 and 25 are rejected below under 35 U.S.C. 112(a).) However, the other dependent claims are rejected since they depend on the rejected independent claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. (Claims 9 and 25 are rejected under 35 U.S.C. 112(a) in (B) immediately below.)
(B) Re. dependent Claims 9, 25, and 41, the lower limit of the vacuum environment [that] is a high vacuum compatible with high vacuum substrate fabrication operations is not disclosed in the written description. In original specification paragraph [0036], it is disclosed that “the term vacuum or vacuum environment as used herein may denote a high vacuum compatible with high vacuum substrate fabrication operations where the high vacuum such as 10-5 Torr or below in which the substrates are processed.” (emphasis added)

Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) Claims 1-46 claim a “vacuum environment at temperatures over 2600 C” at least in the independent Claims 1, 15, and 31. It is also explicitly claimed in dependent Claims 8, 24, and 40. On the face of Claims 1, 8, 15, 24, 31, and 40, there is no upper limit of the vacuum environment temperature; therefore, the claimed temperature range is indefinite. The minimum is 2600 C. It is noted that ranges of temperatures are disclosed in original specification paragraph [0032].


Claim Rejections - 35 USC § 103
Claims 1-2, 4, 7, 10, 12-18, 20, 22, 26, 28-34, 36, 38-39, 42, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeberger et al. (US 6,352,366; see FIG. 5 below from Schneeberger et al.; FIG. 13A below is from the current application) (“Schneeberger”) in view of Caveney (US 2016/0325440) and Admitted Prior Art (“APA”; original specification paragraph [0076], “It is further noted that the material property values provided in the table above are generalized and may be somewhat higher or lower without violating the aspects of the present disclosure, and are meant to illustrate suitable materials having dimensional stability at temperatures substantially at or above 260°C to about 500°C and more particularly between about 260°C and about 700°C. A suitable example of the sacrificial buffer/wear surface material is a plastic material such as a polyimide (PI) or a polyamide-imide (PAI), for example, a PAI available from Solvay S.A. under the name Torlon®;  however in other aspects the sacrificial buffer material may be any suitable plastic.” (emphasis added)).

    PNG
    media_image1.png
    452
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    367
    644
    media_image2.png
    Greyscale


Claim 1: the bearing defining a guideway (FIG. 1, 5; column 5, lines 1-51) that defines the at least one degree of freedom axis (along 1/8 in FIG. 1), wherein the bearing comprises at least one rolling load bearing element (FIG. 5, 107a) disposed in a bearing case of the bearing (5) so as to circulate through the bearing case along a bearing rail (1), interfacing between a bearing raceway of the bearing case (110) and the bearing rail 
Claims 2, 22, and 38: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a ball (FIG. 5);
Claim 4: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element forms a sacrificial wear surface of the at least one rolling, substantially non-load bearing, spacer element that wears sacrificially relative to the at least one rolling load bearing element (column 5, lines 1-51);

Claims 12, 28, and 44: wherein the at least one rolling, substantially non-load bearing, spacer element interfaces between each rolling load bearing element and the other load bearing element so as to buffer relative motion between each rolling load bearing element and the other load bearing element with the bearing case sliding along the bearing rail (column 5, lines 1-51; column 1, lines 12-28);
Claims 13, 29, and 45: wherein the at least one rolling, substantially non-load bearing, spacer element is disposed in the bearing case so as to occupy a rolling load bearing element position in the bearing case so that the bearing has a reduced number of the at least one rolling load bearing element compared to an all rolling load bearing element bearing (column 5, lines 1-51; column 1, lines 12-28);
Claims 14, 30, and 46: wherein the bearing is a reduced load bearing element bearing for a predetermined load capacity, commensurate with the all load bearing element bearing, that provides reduced sliding resistance force commensurate with the reduced load bearing element bearing with reduced vibration response commensurate to the all rolling load bearing element bearing (column 5, lines 1-51; column 1, lines 12-28; compare the structures of the current application and Schneeberger above);
Claim 15: wherein the bearing comprises at least one rolling load bearing element (FIG. 5, 107a) disposed in a bearing case of the bearing (5) so as to circulate through the case along a bearing rail (1), interfacing between a bearing raceway of the bearing case (110) and bearing rail 
Claim 16: wherein the at least one rolling plastic spacer element is a substantially non-load bearing element configured so that interfacing between the bearing raceway and the bearing rail the at least one rolling plastic spacer element is unloaded by the 
Claim 17: wherein the at least one rolling plastic spacer element forms a sacrificial wear surface relative to the at least one rolling load bearing element (column 5, lines 1-51);
Claim 18: wherein the sacrificial wear surface of the at least one rolling plastic spacer element wears sacrificially relative to the at least one rolling load bearing element (column 5, lines 1-51);
Claim 31: the bearing defining a guideway (FIG. 1, 5; column 5, lines 1-51) that defines the at least one degree of freedom axis (along 1/8 in FIG. 1), wherein the bearing comprises at least one rolling load bearing element (FIG. 5, 107a) disposed in a bearing case of the bearing (5) so as to circulate through the case along a bearing rail (1), interfacing between a bearing raceway of the bearing case (110) and the bearing rail 
Claim 33: wherein the at least one rolling buffer element forms a sacrificial wear surface relative to the at least one rolling load bearing element (column 5, lines 1-51);
Claim 32: wherein the at least one rolling buffer element is a substantially non-load bearing element configured so that interfacing between the bearing raceway and the bearing rail the at least one rolling buffer element is unloaded by the 
Claim 34: wherein the sacrificial wear surface of the at least one rolling buffer element wears sacrificially relative to the at least one rolling load bearing element (column 5, lines 1-51).

Schneeberger does not directly show:
Claim 1: vacuum substrate transport; a frame; a drive section connected to the frame, the drive section having at least one drive axis; at least one arm having an end effector configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing connected to the frame and the end effector;
interfacing between a bearing raceway of the bearing case and the bearing rail so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail;
spacer element is unloaded by the arm loads; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment at temperatures over 2600C for a specified predetermined service period;

Claim 15: vacuum substrate transport; a frame; a drive section connected to the frame, the drive section having at least one drive axis; at least one arm having an end effector configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing connected to the frame and the end effector, the bearing defining a guideway that defines the at least one degree of freedom axis,
interfacing between a bearing raceway of the bearing case and the bearing rail so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment at temperatures over 2600C for a specified predetermined service period;
Claim 16: arm;
Claim 31: vacuum substrate transport; a frame; a drive section connected to the frame, the drive section having at least one drive axis; at least one arm having an end effector configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing connected to the frame and the end effector,
interfacing between a bearing raceway of the bearing case and the bearing rail so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment at temperatures over 2600C for a specified predetermined service period;


Caveney shows a similar device having:
Claim 1: vacuum substrate transport (paragraph [0025]); a frame (FIG. 5A, 310FA (“base member or frame”)); a drive section (322/etc.) connected to the frame (FIG. 5A), the drive section having at least one drive axis (R1); at least one arm having an end effector (end of 300/301) configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link (321A/etc.) and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing (bearing for 400/401) connected to the frame and the end effector;
interfacing between a bearing raceway of the bearing case and the bearing rail (FIG. 4E for 400/420B) so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail;
spacer element is unloaded by the arm loads (300/301 are loaded and unloaded); with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment (at least paragraph [0025] describes moving apparatus in vacuum environment which is a service duty);
Claim 15: vacuum substrate transport (paragraph [0025]); a frame (FIG. 5A, 310FA (“base member or frame”)); a drive section (322/etc.) connected to the frame (FIG. 5A), the drive section having at least one drive axis (R1); at least one arm having an end effector (end of 300/301) configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link (321A/etc.) and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing (bearing for 400/401) connected to the frame and the end effector, the bearing defining a guideway (FIG. 4E, 400/420B) that defines the at least one degree of freedom axis,

Claim 16: arm (300/301);
Claim 31: vacuum substrate transport (paragraph [0025]); a frame (FIG. 5A, 310FA (“base member or frame”)); a drive section (322/etc.) connected to the frame (FIG. 5A), the drive section having at least one drive axis (R1); at least one arm having an end effector (end of 300/301) configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link (321A/etc.) and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing (bearing for 400/401) connected to the frame and the end effector,
interfacing between a bearing raceway of the bearing case and the bearing rail (FIG. 4E for 400/420B) so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment (at least paragraph [0025] describes moving apparatus in vacuum environment which is a service duty);
Claim 32: arm (300/301);
for the purpose of providing a robotic apparatus that is lightweight and remove lack of stiffness in the arm with the bearing (paragraph [0006]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneeberger as taught by Caveney and include Caveney’s similar device having:

interfacing between a bearing raceway of the bearing case and the bearing rail so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail;
spacer element is unloaded by the arm loads; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment;
Claim 15: vacuum substrate transport; a frame; a drive section connected to the frame, the drive section having at least one drive axis; at least one arm having an end effector configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing connected to the frame and the end effector, the bearing defining a guideway that defines the at least one degree of freedom axis,
interfacing between a bearing raceway of the bearing case and the bearing rail so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment;
Claim 16: arm;
Claim 31: vacuum substrate transport; a frame; a drive section connected to the frame, the drive section having at least one drive axis; at least one arm having an end effector configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link and 
interfacing between a bearing raceway of the bearing case and the bearing rail so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment;
for the purpose of providing a robotic apparatus that is lightweight and remove lack of stiffness in the arm with the bearing.

APA shows a similar device having:
Claim 1: temperatures over 2600C for a specified predetermined service period (original specification paragraph [0076] as cited in the rejection statement above; the material of the non-load bearing/sacrificial structure is the driver for the claimed temperature);
Claims 7, 20, and 36: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is polyamide-imide (PAI);
Claim 15: temperatures over 2600C for a specified predetermined service period (original specification paragraph [0076] as cited in the rejection statement above; the material of the non-load bearing/sacrificial structure is the driver for the claimed temperature);
Claim 31: temperatures over 2600C for a specified predetermined service period (original specification paragraph [0076] as cited in the rejection statement above; the material of the non-load bearing/sacrificial structure is the driver for the claimed temperature);
for the purpose of providing a material for the non-load bearing/sacrificial structure that has high dimensional stability (original specification paragraph [0076]). Therefore, it would have been 
Claim 1: temperatures over 2600C for a specified predetermined service period;
Claim 7: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is polyamide-imide (PAI);
Claim 15: temperatures over 2600C for a specified predetermined service period;
Claim 31: temperatures over 2600C for a specified predetermined service period;
for the purpose of providing a material for the non-load bearing/sacrificial structure that has high dimensional stability.
It is noted that the plastic material for the non-load bearing is disclosed to be uncritical in original specification paragraph [0076] (“[H]owever in other aspects the sacrificial buffer material may be any suitable plastic.”).

Claims 3, 23, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeberger in view of Caveney, APA, and Volluz et al. (US 2011/0120339) (“Volluz”). Schneeberger discloses all the limitations of the claims as discussed above.
Schneeberger does not directly show:
Claims 3, 23, and 39: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a roller.
Volluz shows a similar device having:
Claims 3, 23, and 39: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a roller (paragraph [0013], "Since in such linear guides, balls or rollers typically run on both sides of the linear guide...");

Claims 3, 23, and 39: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a roller;
for the purpose of providing a bearing element design choice among a finite number of design choices for a bearing elements.

Claims 5, 21, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeberger in view of Caveney, APA, and Namimatsu et al. (US 5,615,955) (“Namimatsu”). Schneeberger discloses all the limitations of the claims as discussed above.
Schneeberger does not directly show:
Claims 5, 21, and 37: wherein the at least one rolling, substantially non-load bearing, spacer element has a lubricious material surface relative to the at least one rolling load bearing element, where the lubricious material surface comprises a lubricant.
Namimatsu shows a similar device having:
Claims 5, 21, and 37: wherein the at least one rolling, substantially non-load bearing, spacer element has a lubricious material surface relative to the at least one rolling load bearing element, where the lubricious material surface comprises a lubricant (“lubricant-containing polymer spacer balls B1” has lubricious material);
for the purpose of stably moving the apparatus for a long period of time (column 1, lines 58-63). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective 
Claims 5, 21, and 37: wherein the at least one rolling, substantially non-load bearing, spacer element has a lubricious material surface relative to the at least one rolling load bearing element, where the lubricious material surface comprises a lubricant;
for the purpose of stably moving the apparatus for a long period of time.

Claims 6, 19, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeberger in view of Caveney, APA, and Iguchi et al. (US 2007/0029158) (“Iguchi”). Schneeberger discloses all the limitations of the claims as discussed above.
Schneeberger does not directly show:
Claims 6, 19, and 35: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is a polyimide (PI).
Iguchi shows a similar device having:
Claims 6, 19, and 35: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is a polyimide (PI) (paragraph [0008]);
for the purpose of providing a spacer element design choice among a finite number of design choices for a spacer elements (paragraph [0008]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneeberger, Caveney, and APA as taught by Iguchi and include Iguchi’s similar device having:
Claims 6, 19, and 35: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is a polyimide (PI);
for the purpose of stably moving the apparatus for a long period of time.
any suitable plastic.”).

Claims 8, 9, 11, 24-25, 27, 40-41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneeberger in view of Caveney and APA. Schneeberger discloses all the limitations of the claims as discussed above.
Schneeberger does not directly show:
Claims 8, 24, and 40: wherein the specified predetermined service period is in excess of years at the predetermined service duty of the vacuum substrate transport apparatus in the vacuum environment at the temperatures over 260°C;
Claims 9, 25, and 41: wherein the vacuum environment is a high vacuum compatible with high vacuum substrate fabrication operations;
Claims 11, 27, and 43: wherein the predetermined service duty of the vacuum substrate transport apparatus corresponds to a specified predetermined service period life of the of the vacuum substrate transport apparatus.
However, APA further teaches that changing the materials is uncritical in the design of the device such that the materials can be changed to modify the duty cycle, life, and environmental specifications of the apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneeberger, Caveney, and APA for:
Claims 8, 24, and 40: wherein the specified predetermined service period is in excess of years at the predetermined service duty of the vacuum substrate transport apparatus in the vacuum environment at the temperatures over 260°C;

Claims 11, 27, and 43: wherein the predetermined service duty of the vacuum substrate transport apparatus corresponds to a specified predetermined service period life of the of the vacuum substrate transport apparatus;
since changing the materials is uncritical in the design of the device such that the materials can be changed to modify the duty cycle, life, and environmental specifications of the apparatus. As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.
Re. section 2A of the remarks (“2A”), taken by themselves, the independent claims do not have an absolute upper limit of the specified predetermined service period, or life of the transport apparatus. The current specification does not disclose this, and there is no evidence that one of ordinary skill in the art knows this. There is no “minimum accepted life” of the claimed inventions. The only reason that Claims 8 and 24 are not rejected in reference to the service period, or life is that there is a claimed comparison in times. It is noted that the 35 U.S.C. 112(a) rejections were clarified above, and no additional claims were rejected under 35 U.S.C. 112(a).
Re. 2B, neither paragraph [0036] nor [0038] disclose the vacuum limit. There is no evidence of the well-known vacuum pressures.
Re. 3A, the breadth of the temperature range is indefinite.

Re. 4, Torlon is admitted prior art (APA). A 2015 publication from Solvay that discloses the properties and applications for Torlon is provided herewith for further evidence. Further, in paragraph [0076], it states, “A suitable example of the sacrificial buffer/wear surface material is … Torlon(R)….” (emphasis added) This disclosure admits that Torlon was not necessarily used in the claimed invention. It admits that Torlon was a prior art material available for use in the claimed invention. “[A]ny suitable plastic” is disclosed to be available for use for the claimed invention, with APA Torlon as a suitable example.
Re. 4A, Schneeberger is not used for the material, APA is. Further, Applicant admitted that “any suitable plastic” may be used to meet the temperature requirements in paragraph [0076].
Re. Caveney, Caveney is not used for the material, APA is.
Re. the ‘blue sky’ argument, Schneeberger is not used for the material, APA is.
Re. the vacuum environment, Caveney is used to teach using the apparatus in a vaccum Caveney, not Schneeberger.
Re. the “juddering/vibration,” there is no indication that juddering/vibration is caused by what is disclosed in col. 5, l. 31-35 of Schneeberger. Further, in col. 5, l. 12-31, balls 107 increase the service life of the apparatus, while “juddering/vibration” would decrease the life of the apparatus.
Re. positioning accuracy, “micron level placement accuracy” is not claimed.
Re. the remaining arguments, see the response to arguments above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652